                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                               NORTHERN DIVISION
                                  AT COVINGTON

CRIMINAL ACTION NO. 20-2-DLB-CJS-1

UNITED STATES OF AMERICA                                                    PLAINTIFF


v.                                MEMORANDUM ORDER


LAVONE GANITHUS DIXON, JR.                                                 DEFENDANT

                                ** ** ** ** ** ** ** **

I.     INTRODUCTION

       This matter is before the Court upon Defendant Lavone Dixon’s First Motion in

Limine (Doc. # 121) and Defendant’s Objections to the United States’ Notice of Intent to

Offer Evidence (Doc. # 123). The United States has filed a Response addressing both

filings (Doc. # 126). Thus, Defendant’s Motion in Limine and Objections are ripe for the

Court’s review. In a Superseding Indictment returned on July 9, 2020, Defendant was

charged with possession with intent to distribute methamphetamine in violation of 21

U.S.C. § 841(a)(1) (Count 1) and possessing firearms as a convicted felon in violation of

18 U.S.C. § 922(g)(1) (Count 2). (Doc. # 61).

       In his Motion in Limine, Defendant seeks to preclude the following evidence from

admission at trial: (1) evidence of the name and nature of Defendant’s prior convictions,

(2) any evidence of prior crimes, wrongs, or acts under Rule 404(b), and (3) any

statements from Hazel Moore, the mother of Co-Defendant Tiffany Thompson, to the

effect that Dixon is a “drug dealer” or “drug trafficker.” (Doc. # 121).




                                              1
       On April 23, 2021, the United States filed a Notice of Intent to Offer Evidence

indicating that it plans to offer witness testimony regarding Defendant’s prior drug

distribution activity and possession of weapons from 2016 through the date of his arrest

on September 17, 2019. (Doc. # 122). Defendant’s Objections to the Notice seek to

preclude such prior act testimony on the basis that the United States’ Notice was untimely.

(Doc. # 123).

II.    PRIOR ACTS EVIDENCE

       The “prior acts” evidence the United States intends to offer at trial consists of

witness testimony regarding Defendant’s conduct from 2016 through his arrest on

September 17, 2019, including (1) Defendant’s frequent trips from Richmond, Kentucky

to Dayton, Kentucky to obtain methamphetamine and heroin from sources in Dayton, and

(2) Defendant’s transportation of controlled substances from Dayton to Richmond and his

storage and distribution of those substances in Richmond. (Doc. # 122 at 1). According

to the United States, witnesses will testify that Defendant commonly used drivers for these

trips and concealed controlled substances in the vehicles in a manner that is consistent

with the conduct underlying the instant charges. (Id. at 2). The witnesses will also testify

that Defendant possessed firearms during this time period to protect drugs and drug

proceeds and concealed those firearms in a manner consistent with the seized firearms

underlying Count 2. (Id.). The United States seeks to admit this evidence either under

the exception to Rule 404(b) for past acts that are “inextricably intertwined” with the

charged offense or as permissible evidence under Rule 404(b) to show intent and

knowledge. (Id. at 2-5). In addition, the United States seeks to admit evidence of

Defendant’s 2015 conviction for trafficking in heroin to show intent to distribute controlled



                                             2
substances under Rule 404(b). (Id. at 3-5). Defendant seeks to exclude evidence of prior

acts and the name and nature of his prior convictions under Rule 404(b). (Doc. # 121).

       A.     Witness Testimony

       The United States first argues that the witness testimony concerning Defendant’s

past drug distribution activities is admissible background evidence falling outside the

scope of Federal Rule of Evidence 404(b). Rule 404(b) provides that “[e]vidence of any

other crime, wrong, or act is not admissible to prove a person’s character in order to show

that on a particular occasion the person acted in accordance with the character.”

However, an exception to Rule 404(b) evidence exists for “intrinsic” evidence, also

referred to as “background” or “res gestae” evidence. United States v. Wilson, 837 F.

App’x 396, 399 (6th Cir. 2020) (citing United States v. Sumlin, 956 F.3d 879, 889-90 (6th

Cir. 2020); United States v. Churn, 800 F.3d 768, 779 (6th Cir. 2015)). Such evidence is

considered “inextricably intertwined” with the evidence of the charged conduct, making

the evidence part of “a single criminal episode,” id. (quoting Sumlin, 956 F.3d at 889), or

“part of a continuing pattern of illegal activity,” id. (quoting United States v. Barnes, 49

F.3d 1144, 1149 (6th Cir. 1995)). By contrast evidence is considered “extrinsic” and

subject to Rule 404(b) when the conduct “occurred at different times and under different

circumstances from the offense charged,” Barnes, 49 F.3d at 1149, such that there is a

lack of “temporal proximity, causal relationship, or spatial connections . . . between the

other acts and the charged offense,” United States v. Chalmers, 554 F. App’x 440, 451

(6th Cir. 2014) (quoting United States v. Hardy, 228 F.3d 745, 748-50 (6th Cir. 2000)).

       The United States specifically seeks to admit testimony concerning Defendant’s

prior drug distribution activities “to explain the relationship between the Defendant and



                                             3
the witnesses and how these events led to the charged offenses.” (Doc. # 122 at 2). The

United States also asserts that this evidence is “relevant for the purpose of demonstrating

the   Defendant’s    knowing    possession       and   intent   to   distribute   the   seized

methamphetamine.” (Id.).

       In United States v. Sumlin, the Sixth Circuit found testimony that included the

witness’s prior drug purchases from the defendant to constitute permissible background

evidence, as the testimony helped to, among other things, contextualize the witness’s

relationship to the defendant and explain how she was able to identify him based on his

nickname and car. 956 F.3d at 890; see also United States v. McNeal, 40 F. App’x 164,

167 (6th Cir. 2002) (per curiam) (permitting testimony related to earlier, incriminating

search as background evidence where the evidence “form[ed] an integral part of [the]

witness testimony,” because it explained why the witness pleaded guilty and was

testifying against him (quoting Hardy, 228 F.3d at 748)).

       Here, the witnesses’ proposed testimony regarding their firsthand knowledge of

Dixon’s past drug distribution activity is similarly integral to understanding the

relationships between Dixon and the witnesses and to contextualizing the witnesses’

testimony about the conduct underlying the charged offense. Defendant was arrested in

September 2019 during a traffic stop while en route from Dayton, Ohio to Richmond,

Kentucky, during which methamphetamine was seized from the car. (Doc. # 126 at 1-2).

A confidential informant had alerted law enforcement to the planned trip to obtain

methamphetamine for distribution. (Id. at 1). The confidential informant, who drove

Defendant to and from Dayton, consented to the placement of a tracker on the vehicle

prior to the trip. (Id. at 1-2). The traffic stop was conducted after law enforcement tracked



                                             4
the vehicle from Richmond to Dayton where the car had stopped at multiple locations

before heading back to Richmond. (Id.). Five days later, officers conducted a search of

Defendant’s residence, shared with his then-girlfriend and Co-Defendant, Tiffany

Thompson, during which a number of firearms and other items consistent with drug

trafficking were seized. (Id. at 2).

       Without the confidential informant’s testimony regarding his or her firsthand

knowledge of Defendant’s prior drug-distribution activities, it would be difficult for the

informant to explain how he or she knew of the planned trip that was tracked by law

enforcement and which led to the seizure of methamphetamine and search of

Defendant’s residence. That the confidential informant’s knowledge of Dixon’s prior drug

distribution activities led to the tracked trip and subsequent search demonstrates

causation between those prior events and the underlying conduct. See Sumlin, 956 F.3d

at 890 (describing background evidence as a “prelude to the charged offense” (quoting

Hardy, 228 F.3d at 748)).         Similarly, without this background information about

Defendant’s prior activities, the Co-Defendant’s testimony concerning the use of their joint

residence to store weapons and other drug-distribution-related items would make little

sense to the jury. It would also be difficult for the Co-Defendant to explain how she was

able to identify Dixon’s source of drugs as “Kelso.” (Doc. # 126 at 3).

       Further, the proposed testimony about Defendant’s prior trips between the same

locations—Richmond and Dayton—to obtain drugs demonstrates “spatial proximity”

between the prior and underlying conduct. Although the witnesses intend to testify about

similar trips and conduct spanning from 2016 until Defendant’s arrest in 2019, the

similarities between the Defendant’s past conduct and the conduct underlying the instant



                                             5
drug distribution charge (i.e., use of a driver, the source of drugs, type of drugs

(methamphetamine), and location of concealed drugs and firearms) evince “a continuing

pattern of illegal activity,” Barnes, 49 F.3d at 1149, and provide necessary context to the

proposed witness testimony, Sumlin, 956 F.3d at 890. Thus, this evidence constitutes

permissible background evidence, and is not subject to Rule 404(b)’s constraints.

       Alternatively, the proposed witness testimony regarding Dixon’s past acts is also

admissible under Rule 404(b) to show intent and knowledge. A court’s analysis of the

admissibility of “other acts” evidence consists of the following three inquiries: (1) whether

there is sufficient evidence that the other act in question actually occurred, (2) whether

the evidence of the other act is probative of a material issue other than character, and (3)

whether the probative value of the evidence is not substantially outweighed by its potential

prejudicial effect. United States v. Bartholomew, 310 F.3d 912, 921-22 (6th Cir. 2002).

As guidance in this assessment, the Sixth Circuit has described Rule 404(b) as “an

inclusionary, rather than exclusionary, rule.” United States v. Lattner, 385 F.3d 947, 956

(6th Cir. 2004). Evidence of other crimes or wrongs may be admissible under Rule 404(b)

for certain purposes, including demonstrating intent or knowledge.           Fed. R. Evid.

404(b)(2).   The Sixth Circuit “has repeatedly recognized that prior drug-distribution

evidence is admissible under Rule 404(b) to show intent to distribute.” United States v.

Hardy, 643 F.3d 143, 151 (6th Cir. 2011) (internal quotations omitted). Moreover, “where

the crime charged is one requiring specific intent, the prosecutor may use 404(b)

evidence to prove that the defendant acted with the specific intent . . . .” Id. (quoting

United States v. Johnson, 27 F.3d 1186, 1192 (6th Cir. 1994)). Nevertheless, in order for

such evidence to be sufficiently probative of a defendant’s present intent, the other drug



                                             6
distribution evidence must be “’substantially similar and reasonably near in time’ to the

specific intent offense at issue.” Id. (quoting United States v. Haywood, 280 F.3d 715,

721 (6th Cir. 2002)); see also United States v. Cordero, 973 F.3d 603, 621 (6th Cir. 2020).

       Defendant does not dispute that there is sufficient evidence of his alleged prior

trips between Richmond and Dayton for purposes of obtaining drugs for distribution, and

the United States has informed that evidence of the trips and related conduct will be

provided by witnesses with firsthand knowledge, including their personal participation in

the conduct. (Doc. # 122 at 2-3) (explaining that the confidential informant was driving

the car and had a history of dealing with the Defendant and that evidence of drug

distribution was seized from joint residence of Defendant and his Co-Defendant). Thus,

the first step of the 404(b) analysis is satisfied.

       Next, Defendant’s prior drug distribution activities are probative of his knowledge

and intent, or knowing possession and intent to distribute the methamphetamine, which

are expressly identified as proper purposes under Rule 404(b)(2). Further, Count 1 of the

Indictment, possession with intent to distribute methamphetamine under 21 U.S.C.

§ 841(a)(1), is a specific intent crime. See United States v. Davis, 547 F.3d 520, 527 (6th

Cir. 2008).    Moreover, Defendant’s prior conduct is sufficiently probative, as it is

substantially similar to the underlying offense. As noted above, Defendant’s past conduct,

including his trips between Richmond and Dayton to obtain methamphetamine and heroin

share similarities with the underlying conduct such as use of a driver, the locations of

drugs and firearms, and use of the same source of drugs. (Doc. # 126 at 4-5). Further,

these past trips, which allegedly occurred between 2016 and Defendant’s arrest in 2019

are sufficiently close in time for purposes of Rule 404(b). See, e.g., United States v.



                                               7
Ayoub, 498 F.3d 532, 548 (6th Cir. 2007) (finding drug distribution offense four years prior

admissible); United States v. Love, 254 F. App’x 511, 516 (6th Cir. 2007) (finding

conviction for cocaine trafficking from eight years prior probative of intent for later

conspiracy to traffic cocaine charge).

       Finally, the probative value of Defendant’s prior drug-distribution conduct is not

substantially outweighed by the potential prejudicial impact, which can be appropriately

minimized with a limiting instruction. See United States v. Johnson, 27 F.3d 1186, 1194

(6th Cir. 1994); United States v. Merriweather, 78 F.3d 1070, 1077 (6th Cir. 1996).

Regardless of whether the testimony is admitted as background evidence, falling outside

the scope of Rule 404(b), or as permissible Rule 404(b) evidence, a limiting instruction is

warranted, given the danger of the jury giving the evidence undue weight and using such

testimony as impermissible “propensity” evidence. See United States v. Jenkins, 593

F.3d 480, 486 (6th Cir. 2010); see also Churn, 800 F.3d at 779 (applying balancing under

Federal Rule of Evidence 403 to admission of background evidence); United States v.

Qualls, 447 F. App’x 698, 701-04 (6th Cir. 2011) (finding district court did not abuse

discretion in allowing evidence of prior controlled buys either as background evidence or

evidence of intent under Rule 404(b) where court gave limiting instruction). Accordingly,

once the proffered evidence of Defendant’s past drug-distribution activity is admitted, the

Court will give a limiting instruction that the jury may consider this evidence only on the

issue of the Defendant’s intent and knowledge to commit the crimes charged in the

Indictment and that it may not be considered for any other purpose.




                                             8
       B.     Prior Conviction

       The United States also seeks to admit evidence of Defendant’s 2015 conviction

for trafficking in heroin under rule 404(b) to show his intent to distribute the controlled

substances as charged in the Indictment. (Doc. # 122). Defendant seeks to exclude the

name and nature of his prior convictions as such evidence would be more prejudicial than

probative under Rule 404(b). (Doc. # 121). In going through the three steps for 404(b)

evidence, the Court first finds that there is sufficient evidence that the prior conviction

occurred, with the United States having provided a copy of the state court record of the

conviction from Montgomery County, Ohio.           (Doc. # 126-3).     Next, the evidence is

probative of intent—a permissible basis for admission of prior acts under Rule 404(b)(2),

especially given that Count 1 is a specific intent crime. In addition, although the prior

conviction was for trafficking in heroin whereas the instant charge is for possession with

intent to distribute methamphetamine, “the prior act need not ‘be identical in every detail’

to the charged offense.” Cordero, 973 F.3d at 623 (quoting United States v. Alkufi, 636

F. App’x 323, 332 (6th Cir. 2016)); see United States v. Morton, 843 F. App’x 699, 703-

04 (6th Cir. 2021) (finding past conviction for cocaine distribution substantially similar to

current heroin distribution charge under Rule 404(b)).           In addition, the prior 2015

conviction is sufficiently close in time. See Ayoub, 498 F.3d at 548 (offense four years

prior sufficiently recent); Love, 254 F. App’x at 516 (conviction eight years prior sufficiently

recent).

       However, in the Court’s view, the probative value of Defendant’s prior trafficking

conviction is substantially outweighed by the prejudicial effect given the similarities

between the prior act and present offense as well as the availability of other evidence with



                                               9
which the United States can demonstrate intent. United States v. Bell, 516 F.3d 432, 445

(6th Cir. 2008); Haywood, 280 F.3d at 723. The fact that Defendant’s prior trafficking

conviction in Montgomery County, Ohio was for essentially the same conduct and in the

same location—Dayton, Ohio (located in Montgomery County)—poses a potential risk

that the jury may convict Dixon for an impermissible reason.

       More importantly, as discussed above, the United States intends to offer testimony

of a confidential informant and Co-Defendant Thompson regarding Defendant’s past

instances of obtaining methamphetamine and heroin for purposes of distribution. Thus,

the admission of the 2015 conviction would provide minimal additional probative value for

purposes of demonstrating intent to distribute the methamphetamine in this case. See

Chalmers, 554 F. App’x at 452-53 (finding district court abused its discretion in admitting

prior conviction where ample testimony regarding intent had already been presented to

the jury). Thus, the name and nature of Defendant’s prior convictions is excluded.1

       C.      Objections

       Defendant filed Objections to the United States’ Notice of Intent to Offer Evidence,

including Defendant’s prior drug distribution activities and prior interactions with the Co-

Defendant and confidential informant.           (Doc. # 123).      According to Defendant, this

evidence should be excluded because the United States failed to provide adequate and

timely notice of its intent to introduce the evidence. (Id.). On February 28, 2020, the

United States sent a letter to defense counsel stating that “it may seek to introduce the

other crimes, wrongs, or acts committed by your client which are referenced in the



1       Should Defendant Dixon testify at trial, the admissibility of the name and nature of his prior
convictions may be revisited due to the potential use of such convictions as impeachment
evidence.

                                                 10
enclosed items pursuant to Rules 404(b), 608, and/or 609 of the Federal Rules of

Evidence, or on the theory that they are inextricable intertwined with the charged

conduct.” (Doc. # 126 at 2-3). After being appointed to represent Defendant as his

second court-appointed counsel, current defense counsel sent a follow-up letter to the

United States on June 8, 2020 requesting more specific notice of evidence the

Government intended to introduce under Rule 404(b). (Doc. # 123 at 2). That letter went

unanswered until April 23, 2021, when the United States filed the instant Notice of Intent

to Offer Evidence. (Id.).

       Federal Rule of Evidence 404(b)(3) states that the prosecutor must “provide

reasonable notice” of any evidence he intends to offer under Rule 404(b), “so that the

defendant has a fair opportunity to meet it.” This is a “generalized notice provision” that

contains no specific time limit. Fed. R. Evid. 404, Advisory Committee Notes. Thus,

“what constitutes a reasonable request or disclosure will depend largely on the

circumstances of each case.” Id. The underlying purpose of the notice requirement is to

“reduce surprise and promote early resolution on the issue of admissibility.” Id.

       As an initial matter, this notice requirement only applies to evidence sought to be

admitted pursuant to Rule 404(b). Thus, to the extent the United States offers the

evidence described above as background evidence outside the scope of Rule 404(b),

notice is not required. Further, as the United States points out in its Response, attached

to its initial February 2020 notice was a recorded interview of Co-Defendant Tiffany

Thompson as well as a report summarizing information from the confidential informant.

(Docs. # 126 at 3 and 126-1). Thus, Defendant was made aware of the substance of the

evidence the United States now seeks to admit as early as February of 2020.



                                            11
       The Court’s Pretrial Order, entered on March 2, 2020, states that notice of Rule

404(b) evidence provided by the date of the final pretrial conference would be presumed

reasonable. (Doc. # 20). At that time, a pretrial conference was set for April 23, 2020

with a trial date of May 4, 2020. (Id.). However, after entry of that Order, new counsel

took over the case on both sides and the trial date was continued to May 17, 2021. (Doc.

# 126 at 4). Given that Defendant was made aware of the substance of the proposed

404(b) evidence in February of 2020, the change of counsel, the continuation of the trial

date, and the fact that Defendant was provided formal notice of the proposed evidence

three weeks in advance of trial, the Court finds that the United States has provided

reasonable notice as required by Rule 404(b). Accordingly, Defendant’s timeliness and

adequacy Objections are overruled.

III.   STATEMENTS OF CO-DEFENDANT’S MOTHER

       In his Motion in Limine, Defendant also seeks to preclude the admission of any

statements from Hazel Moore, the mother of Co-Defendant Tiffany Thompson, to the

effect that Dixon is a “drug dealer” or “drug trafficker.” (Doc. # 121). The United States

has not opposed this request. As the United States has not indicated that Hazel Moore

observed Defendant engaging in drug-related conduct, there does not appear to be a

basis for the admission of “past act” testimony under Rule 404(b) that would relate to the

witnesses’ characterization of Defendant as a “drug dealer.” Further, character evidence

is generally prohibited under Rule 404(a), which states that “[e]vidence of a person’s

character or character trait is not admissible to prove that on a particular occasion the

person acted in accordance with the character or trait.” Thus, Defendant’s request to

exclude such statements from Hazel Moore is granted.



                                           12
IV.    CONCLUSION

       For the reasons stated herein, IT IS ORDERED THAT –

       (1)    Defendant Dixon’s First Motion in Limine (Doc. # 121) is granted in part

              and denied in part as follows:

              (a)    Defendant’s request to exclude evidence of the name and nature of

       Defendant’s prior convictions, including his 2015 conviction for trafficking in heroin,

       is granted;

              (b)    Defendant’s request to exclude any evidence of prior wrongs or acts

       of Defendant pursuant to Rule 404(b) is denied, and the United States’ proposed

       witness testimony regarding Defendant’s past drug distribution activities is

       admissible both as background evidence and as evidence of intent or knowledge

       under Rule 404(b)(2);

              (c)    Defendant’s request to exclude statements from Hazel Moore to the

       effect that Defendant is a “drug dealer” or “drug trafficker” is granted; and

       (2)    Defendant Dixon’s Objections to the United States’ Notice of Intent to Offer

              Evidence (Doc. # 123) are overruled.

       This 13th day of May, 2021.




J:\DATA\ORDERS\Covington Criminal\2020\20-2 Order MIL and Objections.docx




                                              13
